     Reset FormCase      2:21-cr-00167-GW UNITED STATES
                                          Document      DISTRICT
                                                    26 Filed     COURTPage 1 of 2 Page ID #:76
                                                             04/07/21
                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                  CASE SUMMARY

        Case Number 2:21-cr-00167-GW                                                    Defendant
                                                                                        De
                                                                                         e        Number 1
        U.S.A. v. CHRISTIAN JEREMYAH JAMES                                              Year
                                                                                        Ye
                                                                                         e of Birth 1988
            Indictment                    ✔   Information
                                                   mat
                                                    a ion       4/7/2021
                                                                      Investigative
                                                                      Investigativ
                                                                                 ve agency (FBI, DEA, etc.)      U.S. Postal Service-OIG

NOTE: All items MUST be completed. If you
                                        u do
                                          do n
                                             not
                                              ot k
                                              ot know
                                                   now tth
                                                   no   the
                                                         h
                                                         hee an
                                                             a
                                                             answer
                                                               nsw
                                                                sweerr o
                                                                       orr a q
                                                                             question is not applicable to your case, enter "N/A."
                                                                   eva
OFFENSE/VENUE                                                                    PREVIOUSLY
                                                                                 PREV
                                                                                 PR EVIO
                                                                                    EVIO
                                                                                    EVIO      FILED COMPLAINT/CVB CITATION
a. Offense charged as a:                                                         A complaint/CVB citation was previously filed on: 03/03/2021
                                                                                 Case Number: 2:21-mj-01055-Duty
     Class A Misdemeanor          Minor Offense        Petty Offense
                                                                                 Assigned Judge:      John D. Early
     Class B Misdemeanor          Class C Misdemeanor       ✔   Felony
                                                                                 Charging: 18 U.S.C. § 371; 1028A(a)(1); 1029(a)(2); & 1040(b)(2)
b. Date of Offense Beg. about 8-29-2020 to about 9-19-2020
                                                                                 The complaint/CVB citation:
c. County in which first offense occurred
                                                                                      ✔ is still pending
Los Angeles                                                                                 was dismissed on:
d. The crimes charged are alleged to have been committed in
   (CHECK ALL THAT APPLY):                                                       PREVIOUS COUNSEL
                                                                                 Was defendant previously represented?              No   ✔   Yes
       ✔ Los Angeles                  Ventura
                                                                                 IF YES, provide Name:     Neha A. Christerna
            Orange                         Santa Barbara
                                                                                         Phone Number: 213-894-4104
            Riverside                      San Luis Obispo
                                                                                 COMPLEX CASE
            San Bernardino                 Other                                 Are there 8 or more defendants in the Indictment/Information?
                                                                                          Yes*        ✔ No
Citation of Offense 18 U.S.C. § 1029(a)(2)
                                                                                 Will more than 12 days be required to present government's
18 U.S.C. § 1028A(a)(1)                                                          evidence in the case-in-chief?
                                                                                         Yes*          ✔ No
e. Division in which the MAJORITY of events, acts, or omissions
   giving rise to the crime or crimes charged occurred:                          *AN ORIGINAL AND 1 COPY (UNLESS ELECTRONICALLY FILED)
                                                                                 OF THE NOTICE OF COMPLEX CASE MUST BE FILED AT THE
✔    Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)              TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
                                                                                 CHECKED.
     Eastern (Riverside and San Bernardino)         Southern (Orange)
                                                                                 SUPERSEDING INDICTMENT/INFORMATION
RELATED CASE                                                                     IS THIS A NEW DEFENDANT?             Yes       ✔   No

Has an indictment or information involving this defendant and                    This is the         superseding charge (i.e., 1st, 2nd).
the same transaction or series of transactions been previously                   The superseding case was previously filed on:
filed and dismissed before trial?
        ✔ No          Yes
                                                                                 Case Number
        If "Yes," Case Number:
                                                                                 The superseded case:
Pursuant to General Order 21-01, criminal cases may be related
if a previously filed indictment or information and the present                     is still pending before Judge/Magistrate Judge
case:
    a. arise out of the same conspiracy, common scheme,
       transaction, series of transactions or events; or                                was previously dismissed on

    b. involve one or more defendants in common, and would                       Are there 8 or more defendants in the superseding case?
       entail substantial duplication of labor in pretrial, trial or                      Yes*           No
       sentencing proceedings if heard by different judges.                      Will more than 12 days be required to present government's
                                                                                 evidence in the case-in-chief?
Related case(s), if any (MUST MATCH NOTICE OF RELATED
                                                                                          Yes*            No
CASE):
                                                                                 Was a Notice of Complex Case filed on the Indictment or
                                                                                 Information?
                                                                                          Yes            No
                                                                                 *AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
                                                                                 MUST BE FILED AT THE TIME THE SUPERSEDING INDICTMENT IS
                                                                                 FILED IF EITHER "YES" BOX IS CHECKED.
CR-72 (03/21)                                                            CASE SUMMARY                                                        Page 1 of 2
                   Case 2:21-cr-00167-GW UNITED STATES
                                         Document      DISTRICT
                                                   26 Filed     COURTPage 2 of 2 Page ID #:77
                                                            04/07/21
                                        CENTRAL DISTRICT OF CALIFORNIA
                                                             CASE SUMMARY

INTERPRETER                                                                 CUSTODY STATUS
Is an interpreter required?         YES      ✔   NO                           Defendant is not in custody:
IF YES, list language and/or dialect:                                         a. Date and time of arrest on complaint:
                                                                              b. Posted bond at complaint level on: 03/10/2021
                                                                                   in the amount of $ 25,000
OTHER                                                                                                                  No
                                                                              c. PSA supervision?        ✔   Yes
 ✔   Male               Female                                                d. Is on bail or release from another district:
     U.S. Citizen       Alien
Alias Name(s)                                                                 Defendant is in custody:
                                                                              a. Place of incarceration:           State        Federal
This defendant is charged in:                                                 b. Name of Institution:
     ✔ All counts                                                             c. If Federal, U.S. Marshals Service Registration Number:
         Only counts:
                                                                              d.      Solely on this charge. Date and time of arrest:
     This defendant is designated as "High Risk" per
     18 USC § 3146(a)(2) by the U.S. Attorney.                                e. On another conviction:               Yes                 No
     This defendant is designated as "Special Case" per
                                                                                    IF YES :     State                Federal             Writ of Issue
     18 USC § 3166(b)(7).
                                          Yes     ✔   No                      f. Awaiting trial on other charges:           Yes           No
Is defendant a juvenile?
IF YES, should matter be sealed?          Yes         No                            IF YES :     State         Federal      AND
                                                                                   Name of Court:
The area(s) of substantive law that will be involved in this case
                                                                                   Date transferred to federal custody:
include(s):
    financial institution fraud           public corruption                   This person/proceeding is transferred from another district
                                                                              pursuant to F.R.Cr.P.         20             21             40
     government fraud                      tax offenses
     environmental issues                  mail/wire fraud
     narcotics offenses                    immigration offenses
     violent crimes/firearms               corporate fraud
✔    Other      Use of unauthorized access devices
Aggravated identity theft




EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment/information. EXPLAIN:




                                                                            /s/
            Date      04/06/2021
                                                                            Signature of Assistant U.S. Attorney
                                                                            Charles Pell
                                                                            Print Name
CR-72 (03/21)                                                       CASE SUMMARY                                                               Page 2 of 2
